Citation Nr: 0820700	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  03-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PSTD).  

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a bipolar disorder.  

4.  Entitlement to service connection for a psychosis, to 
include, schizophrenia/schizoid personality disorder, claimed 
as schizophrenic effects.  

(A claim for compensation benefits under 38 U.S.C.A. § 1151 
is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Hartford, Connecticut Regional Office 
(RO).  In a decision of September 2006, the Board denied the 
veteran's service connection claims, and remanded a claim for 
compensation benefits 38 U.S.C.A. § 1151.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2008, the 
Secretary of Veterans Affairs and the veteran, through his 
attorney, filed a Joint Motion to vacate the Board's decision 
and remand the case.  That motion was granted by the Court 
later in January 2008.  

The Board also notes that the RO completed the remand action 
regarding the claim for benefits under § 1151, and that case 
has been returned to the Board for further appellate review.  
That issue is the subject of a separate decision, as the 
veteran has a different representative for that issue.

The Board notes that the issues which were originally 
certified for appellate review included a claim for service 
connection for a psychosis/schizoid disorder claimed as 
schizophrenic effects (steroid induced).  The Board notes, 
however, that the certification of such a service connection 
issue as being "steroid induced" was clearly in error.  As 
was noted by the Board in the Remand of September 2006, the 
claim regarding steroid use actually appeared to be a claim 
for compensation benefits under 38 U.S.C.A. § 1151.  The 
veteran has never alleged that he received any type of 
steroid treatment during service, and his service medical 
records are negative for references to steroid use.  Rather, 
his only claim regarding steroid use pertains to the § 1151 
claim involving VA treatment many years after service in 1999 
which is the subject of a separate decision.  This is 
confirmed by review of his testimony during a hearing held at 
the RO in June 2005.  Accordingly, the Board will correct the 
certification error by deleting the reference to steroid use 
when listing the claim for service connection for a 
psychosis, to include, schizophrenia/schizoid personality 
disorder, claimed as schizophrenic effects.  

The appeal of the service connection claims is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In the Joint Motion of January 2008, the parties stipulated 
that a remand was required because VA had not provided a 
medical examination or opinion that was adequate for rating 
purposes and which took into account consideration of all 
evidence of record.  It was noted that when denying the 
claims, the Board had relied primarily on a VA examination of 
June 2001 in which the examiner stated an opinion that the 
veteran's initial psychotic break originated after service in 
1981 and was not related to his military service, but was 
instead related to the death of his father and other family 
members.  The VA examiner had also stated that there were 
Bristol Hospital and Newington VA hospitalization records 
from 1980 and 1981 which were unavailable to him, and that 
his medical opinion may change if those records revealed 
something different.  The Joint Motion noted that those 
hospitalization records were subsequently obtained and 
associated with the claims file, but the veteran was not 
thereafter provided with an examination which took into 
account this evidence.  On that basis, the parties concluded 
that the veteran should be provided with a medical nexus 
opinion, either obtained through a new examination, or as a 
result of an addendum to the June 2001 examination provided 
by the original VA examiner, which takes into account the 
Bristol and Newington hospitalization records.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, severity, and etiology of any 
psychiatric disorder that the veteran may 
have.  The claims folder, and a copy of 
this remand, should be made available to 
the examiners, and review of the file 
must be confirmed in the examination 
report.  The examination should include 
all necessary specialized examinations, 
tests and studies.  Following the 
examination and in conjunction with a 
complete review of the claims folder, the 
examiner should render an opinion as to 
whether any current psychiatric disorder, 
including PTSD, depression, bipolar 
disorder and schizophrenia, found on 
examination is related to the veteran's 
military service, or whether a current 
psychosis was manifest to a compensable 
degree within a year of service.  In 
rendering this opinion, the examiner's 
attention is directed to the service 
medical records and post service records 
that have already been associated with 
the veteran's claims folder, particularly 
the treatment records from within the few 
years following service such as treatment 
records from Bristol Hospital and 
Newington VA hospitalization records.  
The examiner should specifically discuss 
those records in the report.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

2.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

